Citation Nr: 1533749	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1982 to October 1982 with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before a Decision Review Officer in March 2013 and a copy of that transcript is of record.  

On her November 2012 VA Form 9, the Veteran requested a Board hearing.  In November 2014 the Veteran cancelled her hearing request.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her bilateral eye condition is related to her military service.  Specifically, the Veteran has asserted that her bilateral eye condition is due to the increased running required to meet military standards during her reserve service.  

First, the Board acknowledges the April 2012 private opinion in which Dr. Wilds stated that the first note of retinal findings were in January 2005 and the Veteran was referred to Dr. King.  Dr. Wilds noted that in February 2005 Dr. King noted vitreous syneresis and mild cystic degeneration in peripheral retina.  Dr. Wilds noted that in April 2006 Dr. King noted focal thinning peripheral retina.  Dr. Wilds noted that in September 2006 Dr King noted vitreous syneresis and lattice peripheral retina.  Dr. Wilds noted that his June 2009 and February 2010 records indicated the same findings.  Dr. Wilds explained that vitreous syneresis and lattice peripheral can be progressive and lead to rhegmatogenous retinal detachment.  Dr. Wilds then noted an article regarding trauma as a factor in vitreous detachments.  However, as the VA examination and private treatment records, including those of Dr. Wilds, fails to show the Veteran currently has or has had a retinal detachment, the April 2012 opinion provides no probative value in regards to an etiological opinion.  

The Veteran was afforded a VA examination in June 2012.  The examiner diagnosed vitreous degeneration, ptosis, and lattice degeneration.  The examiner also noted that the Veteran had cataracts.  The examiner concluded that the Veteran's bilateral eye condition was less likely as not caused by the claimed in-service injury, event or illness.  While the VA examiner provided rationales for why the Veteran does not currently have retinal detachment and for why the Veteran's vitreous degeneration and lattice degeneration were not related to service, the examiner failed to explain why the Veteran's ptosis and/or cataracts are not related to service.  Considering that the Veteran has asserted that she has had specific symptoms, to include white spots, since her reserve service the Board finds that her other diagnosed eye conditions should be addressed.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).Therefore, the Board finds that a remand is necessary to obtain an addendum opinion.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for her bilateral eye condition.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.
2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the June 2012 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ptosis and/or cataracts, as diagnosed in the June 2012 VA examination report, are related to her military service, to include running?

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




